Case 2:19-mj-06648-JAD Document1 Filed 04/12/19 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA
CRIMINAL COMPLAINT
Vv.
Mag. No. 19-6648
FELIX SANTIAGO, III
a/k/a “Urkel”

I, Michael Patti, being duly sworn, state the following is true and correct to
the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Task Force Officer with the United States Drug
Enforcement Administration, and that this Complaint is based on the following
facts:

SEE ATTACHMENT B
Continued on the attached page and made a part hereof.

Task Force Officer Michael Patti.
U.S. Drug Enforcement Administration

Sworn to before me and subscribed in my presence,
April 12, 2019, in Essex County New Jersey

Honorable Joseph A. Dickson (fag A

United States Magistrate Judge Signa ure of Judicial Officer
Case 2:19-mj-06648-JAD Document1 Filed 04/12/19 Page 2 of 4 PagelD: 2

ATTACHMENT A

On or about April 11, 2019, in Hudson County, in the District of New
Jersey and elsewhere, defendant

FELIX SANTIAGO, III
a/k/a “Urkel”

did knowingly and intentionally conspire and agree with others to distribute and
possess with intent to distribute a quantity of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance,
contrary to Title 21, United States Code, Sections 841(a)(1) and (b)(1)(c).

in violation of Title 21, United States Code, Section 846.
Case 2:19-mj-06648-JAD Document1 Filed 04/12/19 Page 3 of 4 PagelD: 3

ATTACHMENT B

I, Michael Patti, am a Task Force Officer with the United States Drug
Enforcement Administration (“DEA”). I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and other items of
evidence. Because this Complaint is being submitted for a limited purpose, I
have not set forth each and every fact that I know concerning this investigation.
Where statements of others are related herein, they are related in substance and
part. Where I assert that an event took place on a particular date, I am asserting
that it took place on or about the date alleged.

1. In or around late 2018, law enforcement began investigating Felix
Santiago, III (“SANTIAGO”) for narcotics-related offenses. During the course of
the investigation, a distinct pattern emerged. That pattern suggested that
SANTIAGO was travelling to Puerto Rico and shipping narcotics back to himself
in the United States through the mail.

2. On various occasions, SANTIAGO travelled to Puerto Rico for short trips.
Within a few days of SANTIAGO’S arrival in Puerto Rico, one or more packages
would be shipped to one of two central locations in Jersey City, New Jersey.
SANTIAGO would then travel back to New Jersey, in time for the respective
parcel’s arrival. On multiple occasions, surveillance revealed that an associate of
SANTIAGO (“Co-Conspirator-1”) would take possession of the respective parcel
and deliver it to SANTIAGO at a business that SANTIAGO owns in Jersey City,
New Jersey (“Location-1”).

3. On or about April 5, 2019, law enforcement learned that SANTIAGO had
flown from Newark, New Jersey to Puerto Rico.

4. On or about April 9, 2019, a package bearing a USPS tracking number
ending in 7949 (the “7949 Parcel”) was mailed from San Juan, Puerto Rico to
Location-1.

9S. On or about April 11, 2019, the 7949 Parcel arrived in New Jersey. A
canine trained in narcotics-detection indicated that the 7949 Parcel contained
narcotics. Law enforcement subsequently opened the 7949 Parcel and located
two electronic speaker-type devices, each containing a package of suspected
narcotics, which field tested positive for the presence of cocaine and were
determined to weigh approximately 400 grams.

6. On or about April 11, 2019, law enforcement conducted a controlled
delivery of the 7949 Parcel to Location-1. Prior to delivery, law enforcement

3
Case 2:19-mj-06648-JAD Document1 Filed 04/12/19 Page 4 of 4 PagelD: 4

removed the packages of cocaine and inserted packages of imitation narcotics,
which contained small amounts of cocaine. Shortly after delivering the 7949
Parcel, law enforcement observed SANTIAGO take custody of it and enter the
basement at Location-1. Law enforcement proceeded to enter the basement and
immediately observed that SANTIAGO appeared to be opening the 7949 Parcel,
at which time SANTIAGO was arrested.
